LAY, Chief Judge,
with whom McMILLIAN and ARNOLD, Circuit Judges, join, dissenting.
Judge John R. Gibson’s illuminating dissent should leave little doubt that the record demonstrates the Purdy school board’s action focuses upon religion. The trial court’s findings should be upheld under the clearly erroneous rule. I write separately to underscore my disagreement with the panel decision, and to elaborate on the no-dancing rule’s failure to pass scrutiny under the “effects” component of the framework enunciated in Lemon v. Kurtzman, 403 U.S. 602, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971).
The second prong of the Lemon test considers whether “the challenged governmental action is sufficiently likely to be perceived by adherents of the controlling denominations as an endorsement, and by nonadherents as a disapproval, of their individual religious choices.” County of Allegheny v. ACLU, — U.S. —, 109 S.Ct. 3086, 3103, 106 L.Ed.2d 472 (1989) (quoting School Dist. of Grand Rapids v. Ball, 473 U.S. 373, 390, 105 S.Ct. 3216, 87 L.Ed.2d 267 (1985)). “[T]he prohibition against governmental endorsement of religion ‘preclude[s] government from conveying or attempting to convey a message that religion or a particular religious belief is favored or preferred.’ ” 109 S.Ct. at 3101 (quoting Wallace v. Jaffree, 472 U.S. 38, 70, 105 S.Ct. 2479, 2497, 86 L.Ed.2d 29 (1985) *196(O’Connor, J., concurring in judgment)) (emphasis in original).
The question, therefore, is “what viewers may fairly understand to be the purpose” of the no-dancing rule. Lynch v. Donnelly, 465 U.S. 668, 692, 104 S.Ct. 1355, 1369, 79 L.Ed.2d 604 (1984) (O’Connor, J., concurring). To the residents of Purdy — especially the students of Purdy R-II High School — the rule’s message is unmistakably clear: the school district promotes the tenets of the local religious community. As a symbol of religious endorsement, the rule is no less obvious than a monument anchored to the schoolhouse lawn pronouncing: “THIS SCHOOL ADHERES TO THE BASIC TENETS OF THE MINISTERIAL ALLIANCE CHURCHES.”
The message is not diluted, as the panel opinion suggests, by the fact that the school does not coerce students into refraining from dance away from school grounds. The Supreme Court has clearly held that proof of coercion is not a necessary element of any claim under the Establishment Clause. County of Allegheny, 109 S.Ct. at 3103 n. 47; Committee for Pub. Educ. v. Nyquist, 413 U.S. 756, 786, 93 S.Ct. 2955, 2972, 37 L.Ed.2d 948 (1973). Indeed, the Court’s recent decisions invalidating government action on Establishment Clause grounds have involved no direct coercion. See, e.g., County of Allegheny, 109 S.Ct. at 3086 (nativity display); Texas Monthly, Inc. v. Bullock, — U.S. —, 109 S.Ct. 890, 103 L.Ed.2d 1 (1989) (sales tax exemption for religious periodicals); Edwards v. Aguillard, 482 U.S. 578, 107 S.Ct. 2573, 96 L.Ed.2d 510 (1987) (rule limiting teaching evolution in school); Ball, 473 U.S. at 373, 105 S.Ct. at 3216 (state-sponsored educational programs at nonpublic schools); Wallace, 472 U.S. at 38, 105 S.Ct. at 2479 (moment of silence); Stone v. Graham, 449 U.S. 39, 101 S.Ct. 192, 66 L.Ed.2d 199 (1980) (posting Ten Commandments on classroom walls); Nyquist, 413 U.S. at 756, 93 S.Ct. at 2955 (tuition reimbursement to parochial school parents). It is enough that the government clearly endorses religion or particular religious beliefs, for endorsement itself “sends a message to nonadherents that they are outsiders, not full members of the political community, and an accompanying message to adherents that they are insiders, favored members of the political community.” Lynch, 465 U.S. at 688, 104 S.Ct. at 1367 (O’Connor, J., concurring); see also County of Allegheny, 109 S.Ct. at 3101. This message is particularly potent in the educational context. “The government’s activities in this area can have a magnified impact on impressionable young minds, * * *.” Ball, 473 U.S. at 383, 105 S.Ct. at 3216; see also Clayton v. Place, 690 F.Supp. 850, 856 (W.D.Mo.1988).
Perhaps the no-dancing rule’s symbolic effect would be less potent if the rule could be explained, at least in part, by some plausible secular purpose. Although it is clear that identification of a secular purpose will not immunize governmental action from scrutiny under Lemon’s effects test, see, e.g., Nyquist, 413 U.S. at 774, 93 S.Ct. at 2966, it might at least help mask the appearance that the action is crafted as a religious endorsement. If, for instance, the District maintained the no-dancing rule in order to avoid such problems as noise, building destruction, or shortage of supervisory personnel, the community members and students might well see it in a somewhat different light. Yet, as Judge Gibson aptly points out, no nonreligious purpose can be discerned here.
In Purdy, Missouri, the no-dancing rule differs little from a school’s posting of the Ten Commandments on its classroom walls. See Stone, 449 U.S. at 39, 101 S.Ct. at 192. In both cases the school makes it abundantly clear to the students that it embraces the tenets of a particular religion. The panel implies that a difference lies in the fact the Ten Commandments are religious on their face whereas the no-dancing rule is facially nonreligious. See Clayton v. Place, 884 F.2d 376, 379 (8th Cir.1989). This distinction, however, fails to give due regard to the religious environment that provides the no-dancing rule its lifeblood: a small town in which five churches wielding political influence teach that social dancing is sinful. Only in this context can the effect of the rule be judged. See, e.g., County of Allegheny, 109 S.Ct. at 3103.
*197If the Establishment Clause carries any significant meaning, it is that government cannot maintain a practice that has as its sole purpose and primary effect the advancement of a tenet unique to particular religious groups. I dissent from the denial of the suggestion for rehearing en banc. I do so not only because the panel’s decision is wrong; I do so because of the unwarranted precedent created in this circuit and throughout the nation providing a devious springboard for further destruction of the wall separating church and state.